         Case 1:19-cv-06147-JGK Document 35 Filed 11/04/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTA ROBEY,                                              19 Civ . 6147 (JGK)

                          Plaintiffs,                       ORDER
                                             I.--._.• , __
                                             '~.. -      ~.-   .    •-&.--•--.,.. ,. - -·•
                                                            . . .... ·-- ----··-- ··--- -
              - against                            ' "f ('T)~ ,-, lJ1'r, ,•
                                             11., , . . .    ..... u   ~   ..
                                               l)f')C;
                                             I•--
                                             I I
                                                  ~  -3·1-.,_.A~-:' T'T
PVH CORPORATION,                                                J•, _,
                                             1 1r..-
                                                   ~ ~ 'l'•~r\ ,•·1 -, r ,t • T ·,
                                             ,: GL,_ ,,_ . A'.\..·:. 1;. ..... -- ~ .•J .
                                                                                            ,-• r I
                          Defendant .          '
                                               ~   i) f'•C !'•
                                                                                            .   -
                                                                                                      ..
                                                                                                      I.

                                             H;_:;!~~· ~~1~Su~ -,-i li-/io;i i:
JOHN G. KOELTL, District Judge:

     The plaintiff has not moved to file an amended complaint.

Therefore , for the reasons stated in this Court's Memo randum

Opinion and Order dated on October 1 , 2020, ECF docket no. 33, the

Clerk is directed to enter judgment dismissing this case with

prejudice .

SO ORDERED.

Dated:        New York, New York
              November 4, 2020



                                                                                                Judge
